DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending.  Claims 1 and 11 have been amended.  Claims 19 and 20 are listed as the original claims dated 12/27/2018 but are not the original claims. 

Response to Arguments
Applicant’s arguments filed 01/06/2021, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Strauser US 2014/0106609 in view of Stock et al. US 5,303,749, Sloan et al. US 2010/0238655, Hodges et al. US 2017/0346317, and Yu et al. US 2013/0157483.

Claim Objections
Claims 19-20 objected to because of the following informalities:	

Claims 19 and 20 are listed as the original claims dated 12/27/2018 but are not the original claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-14, 16, 17, 19  rejected under 35 U.S.C. 103 as being unpatentable over Strauser US 2014/0106609 in view of Stock et al. US 5,303,749, Sloan et al. US 2010/0238655, Hodges et al. US 2017/0346317, and Yu et al. US 2013/0157483.

Regarding claim 1, Strauser teaches:
A modular device charging station connectible to a power source through a cable, (Fig 4 #814, 818)
comprising;
an input endcap defining a power connector (Fig 1 # 812), 
the input endcap including a input locator pin in a predefined layout; (Fig 1 #812 will have interior connection of Fig 3 and tab extending out to be hooked onto to hold is the input locator pin see image produced below )

    PNG
    media_image1.png
    449
    797
    media_image1.png
    Greyscale

a cradle body defined by a device receptacle, 

an input side (Fig 1 see image below), and an opposed output side (Fig 1 see image below), 


    PNG
    media_image2.png
    871
    738
    media_image2.png
    Greyscale
 

the input side of the cradle body including a power connector socket (Fig 2 #810) connectible to the cable and in alignment with the power connector of the input endcap (Fig 1 socket will connect to 812 aligning it to cable 814), and 
(Fig 1, 2 and 3 input locator hole will engage locator pin located in 812), 
the output side of the cradle body including a pass-through power connector plug and a output locator pin in the predefined layout; (Fig 3 see image below)


    PNG
    media_image3.png
    472
    780
    media_image3.png
    Greyscale

a terminating endcap defining a plug pocket in alignment with the pass-through power connector plug and a terminating-side locator holes in the predefined layout, 
the terminating-side locator holes being receptively engageable with the output locator pins of the cradle body; (Fig 1 #822 covering the pass-through power connector plug being in alignment to cover it and  engages into output locator pin of cradle body see image below)


    PNG
    media_image4.png
    534
    736
    media_image4.png
    Greyscale

 and 
a charging circuit with a power signal input connected to the power connector socket, (power signal passes through 812 to 810 to power devices . Fig 4 and 5)
the pass-through power connector plug being electrically connected to the power connector socket.  (Fig 4 #812 connected to 818)
Strauser does not explicitly teach:
an input endcap defining a power connector slot.
a power connector socket connectible to the cable and in alignment with the power connector slot of the input endcap.
Kwon teaches:
(Fig 12 #1200 going into a socket and 1210 the cable) and in alignment with the connector slot (Fig 9 # 935 slot Fig 12 1200, 1210 in alignment with slot) of the input endcap (Fig 9 #900 end cap Par 0066 “end member 900”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify input endcap defining a power connector and power connector socket connectible to the cable taught by Strauser to have a power connector slot and in alignment with the connector slot taught by Kwon for the purpose of connecting plug of desired size. (Refer to par 0067-0068)
Even though Strauser teaches:
a input locator pin, a output locator pin, and a terminating-side locator hole as noted above.
Strauser does not explicitly teach:
a plurality of input locator pins, a plurality of output locator pins and a plurality of terminating-side locator holes.
Stock teaches:
a plurality of pins, a plurality of holes.
 (Col 5 lines 55-60 “the end cap 70 align with the holes 24 of the flange 22, plurality of pins (not shown) can extend through the holes 24 of the flange 22”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify input locator pin, output locator pin, and terminating-side locator hole taught by Strauser to have plurality of pins and holes taught by Stock for the purpose of securing (Col 5 line 58), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977) and since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Even though Strauser teaches:
an input endcap defining a power connector; 
Strauser does not explicitly teach:
the input endcap including a plurality of input locator pins in a predefined layout extending from an interior side face with a predefined profile;
Sloan teaches:
the input endcap including a plurality of input locator pins in a predefined layout extending from an interior side face with a predefined profile (Fig 10 endcap #92 with locator pins #102 a-b); 
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the input endcap taught by Strauser to have input locator pins in a predefined layout taught by Sloan for the purpose of having low profile with safety. (Refer to Par 0014)

Even though Strauser teaches:
a cradle body defined by a device receptacle, 

Strauser does not explicitly teach:
a cradle body defined by a device receptacle, an input side with an input side external face with the predefined profile, and an opposed output side with an output side external face with the predefined profile, 

Hodges teaches:
a cradle body (Fig 3 #200, Fig 4 #401, 200) defined by a device receptacle (Fig 3 #302, Fig 4 # 302), an input side with an input side external face with the predefined profile (Fig 4 #403 side external face with port 302), and an opposed output side with an output side external face with the predefined profile (Fig 4 opposite side of 200), 
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify a cradle body taught by Strauser to have sides with a with the predefined profile taught by Hodges for the purpose of presenting a more simplified structure of implementation. (Refer to Par 0003-0004)

Even though Strauser teaches:
the output side of the cradle body including a pass-through power connector plug and a output locator pin in the predefined layout;
a terminating endcap defining a plug pocket in alignment with the pass-through power connector plug and a terminating-side locator holes in the predefined layout,

Strauser does not explicitly teach:

a plurality of terminating-side locator holes in the predefined layout extending from an interior side face with the predefined profile, the terminating endcap being engageable to the cradle body in an abutting relationship to the output side external face thereof with both maintaining a contiguous profile with each other,

Yu teaches:
the plurality of output locator pins in the predefined layout extending from the output side external face (Fig 2 # 18), the cradle body being engageable to the input endcap (Fig 2 # 20) in an abutting relationship to the interior side face thereof with both maintaining a contiguous profile with each other (Fig 1, 2, 3);
a plurality of terminating-side locator holes in the predefined layout extending from an interior side face with the predefined profile, the terminating endcap being engageable to the cradle body in an abutting relationship to the output side external face thereof with both maintaining a contiguous profile with each other (Fig 2 #20 Fig 3 and 2 endcap 20 engageable),
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify locator pins taught by Strauser to have an abutting relationship to the interior side face thereof with both maintaining a contiguous profile taught by Yu since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
and
Strauser to have locator holes in the predefined layout extending from an interior side face with the predefined profile taught by Yu since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding claim 2 and 20, Strauser teaches:
a charging signal output interface connected to the charging circuit and a device charging interface.   (Fig 5 #832 connected to 852)

Regarding claim 3, Strauser  does not explicitly teach:
wherein the charging signal output interface is an inductive charging coil circuit..
Hodges teaches:
wherein the charging signal output interface is an inductive charging coil circuit. (Fig 4 #412)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify output interface taught by Strauser to have inductive charging coil circuit taught by Hodges for the purpose of having wireless charging for devices that can wirelessly charge and presenting a more simplified structure of implementation. (Refer to Par 0003-0004)

Regarding claim 4, Strauser teaches:
 (Fig 1 #834)

Regarding claim 5, Strauser teaches:
wherein the device interconnect socket is a Universal Serial Bus (USB) port. (Fig 1 #834; Par 033 “plugged into a USB port 834”)

  Regarding claim 6, Strauser teaches:
a cradle panel disposed on the device receptacle of the cradle body, 
the device charging interface being positioned on the cradle body to face the cradle panel.   (Fig 8 #20; Par 0040 “The opposite end of the cables 902 have device plugs specific to one or more consumer electronic devices 850/852/854. The cables 902 are routed through the gaps 20, eliminating the need to have the cables drape out of the cavities 208”)

  Regarding claim 7, Strauser teaches:
wherein the cable includes an input plug connectible to the power source and an output plug receptively engageable in the power connector socket. (Fig 4 #818 and 812)
  Regarding claim 10, Strauser teaches:
wherein the charging circuit includes a power supply receiving an alternating current power signal from the power source for conversion to a direct current charging signal. (Fig 4 #818 receiving AC converted into DC through 816)


Claims 8 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Strauser US 2014/0106609 in view of Stock et al. US 5,303,749, Sloan et al. US 2010/0238655, Hodges et al. US 2017/0346317, and Yu et al. US 2013/0157483 and further in view of Jaan et al. US 2015/0104967.

Regarding claim 8, Strauser does not explicitly teach:
wherein the output plug of the cable and the pass-through power connector plug are both C7 type connectors.  
Jaan teaches:
wherein the output plug of the cable and the pass-through power connector plug are both C7 type connectors.  
 (Par 0020 “appliance coupler, the present disclosure equally applies to Cl/C2, C3/C4, C7/C8,”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify outputs taught by Strauser  to have C7 type connectors taught by Jaan for the purpose of using improved coupling (Refer to Par 0004) and since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

  Regarding claim 9, Strauser does not explicitly teach:
wherein the power connector socket is a C8 type connector receivably engageable to the C7 type connector of the output plug of the cable.
Jaan teaches:
wherein the power connector socket is a C8 type connector receivably engageable to the C7 type connector of the output plug of the cable. (Par 0020 “appliance coupler, the present disclosure equally applies to Cl/C2, C3/C4, C7/C8,”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify outputs taught by Strauser  to have C7 type connectors taught by Jaan for the purpose of using improved coupling (Refer to Par 0004) and since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 11-17, 19 rejected under 35 U.S.C. 103 as being unpatentable over Strauser US 2014/0106609 in view of Hodges et al. US 2017/0346317.

  Regarding claim 11, Strauser teaches:
(first cradle of cradles. Fig 1 #208 of first device charging station Fig 4 see image below; Par 0038 “any number of cradles 208”)

a first power connector socket (Fig 2 # 810 of first device charging station of Fig 4) receptive to a power cable (Fig 4 #814), 

a first pass-through power connector plug, (Fig 3 #820 of first device charging station Fig 4 see image below)

the first device charging station including a first charging circuit with a power signal input connected to the first power connector socket, with the first pass-through power connector plug being electrically connected to the first power connector socket; (Fig 5 circuit being wiring from 810 to device 854 to be charged and outputted to 820 as well) 

a second device charging station including a second cradle body,  (Fig 4 the next charging system with cradle Fig 4 see image below; Par 0038 “charging systems with from one to any number of cradles 208”)
a second power connector socket receptive the first pass-through power connector plug of the first device charging station, (Fig 4 second power connector socket connecting to first pass-through power connector plug  see image below)
a second pass-through power connector plug,  (Fig 3 #820 of first device charging station Fig 4 see image below)
(Fig 5 circuit being wiring from 810 to device 854 to be charged as connected power passing through 820 of a second device charging station see image below)
wherein the first device charging device station and the second device charging station are in removable engagement with each other.   (Fig 4 cradle with removable engagement)


    PNG
    media_image5.png
    776
    779
    media_image5.png
    Greyscale



Even though Strauser teaches:
a first device charging station including a first cradle body, a first power connector socket, a first pass-through  power connector plug, a second device charging station including a second cradle body as  noted above. 
Strauser does not explicitly teach:

a first pass-through power connector plug in axial alignment with the first power connector socket;
a second cradle body defined by an upstream interface side and a downstream interface side both having matching predefined facial profiles;
the first device charging station and the second device charging station are in removable engagement with each other with the upstream interface side of one device charging station being in an abutting relationship with the downstream interface side of the other device charging station with both maintaining a contiguous profile with each other.
Hodges teaches:
first cradle body (Fig 4 #200) defined by an upstream interface side and a downstream interface side both having matching predefined facial profiles (Fig 4 #200) with matching profiles);
a first pass-through power connector plug in axial alignment with the first power connector socket (Fig 2 #204 in axial alignment with Fig 2, Fig 3 #302 of #200);
a second cradle body (Fig 4 #200) defined by an upstream interface side and a downstream interface side both having matching predefined facial profiles (Fig 4 #200) with matching profiles);
the first device charging station and the second device charging station are in removable engagement with each other with the upstream interface side of one device charging station being in an abutting relationship with the downstream interface side of the other device charging (Fig 4 first #200 abutting maintaining a contiguous profile with another #200).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the system for charging a plurality of electronic devices taught by Strauser to have cradles and power connector plugs taught by Hodges for the purpose of presenting a more simplified structure of implementation (Refer to Par 0003-0004)  and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding claim 12, Strauser teaches:
an input endcap attachable to the first device charging station.  
 (Fig 2 #812 is an endcap)
 
  Regarding claim 13, Strauser teaches:
a terminating endcap defining a plug pocket receptive to the second pass-through power connector plug, (Fig 4 #822)

the terminating endcap being in removable engagement with the second device charging station.   (Fig 4 #822 removable)

Regarding claim 14, Strauser teaches:
(first charging signal goes in in cradle at 810 to charge device and out 820. Fig 4, Fig 2 Fig 3)

the second device charging station includes a second charging signal output interface connected to the second charging circuit and a second device charging interface.  
 (second charging signal goes in in second cradle at 810 to charge  another device and out 820. Fig 4, Fig 2 Fig 3)

  Regarding claim 15, Strauser does not explicitly teach:
wherein either one or both of the first charging signal output interface and second charging signal output interface is an inductive charging coil circuit.  
Hodges teaches:
wherein either one or both of the first charging signal output interface and second charging signal output interface is an inductive charging coil circuit.   (Fig 4 #412)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify output interface taught by Strauser to have inductive charging coil circuit taught by Hodges for the purpose of having wireless charging for devices that can wirelessly charge and presenting a more simplified structure of implementation. (Refer to Par 0003-0004)

  Regarding claim 16, Strauser teaches:
 (Fig 1 #834)

Regarding claim 17, Strauser teaches:
wherein the device interconnect socket is a Universal Serial Bus (USB) port.  
(Fig 1 #834; Par 033 “plugged into a USB port 834”)

  Regarding claim 19, Strauser teaches:
the first cradle body defines one or more first locator interfaces and the second cradle body defines one or more second locator interfaces the first locator interfaces being aligned with the second locator interfaces and in a co- engagement relationship with each other. (Fig 1 #812 will have interior connection of Fig 3 and tab extending out to be hooked onto to hold is the input locator pin see image produced below)

    PNG
    media_image6.png
    612
    805
    media_image6.png
    Greyscale




  Regarding claim 18, Strauser teaches:
the first charging circuit includes a first power supply receiving an alternating current power signal for conversion to a first direct current charging signal output to the first device charging interface; (Fig 4 #818 receiving AC converted into DC through 816)
Strauser does not explicitly teach:
the second charging circuit includes a second power supply receiving an alternating current power signal for conversion to a second direct current charging signal output to the second device charging interface.  .
Wojcik teaches:
the second charging circuit includes a second power supply (Fig 1 #130) receiving an alternating current power signal for conversion to a second direct current charging signal output to the second device charging interface (Fig 2 #210).   (Fig 1 #100, Fig 12; Par 0028 “Voltage converter/regulator 120 includes any device or combination of devices for converting input power received from input power interface 130 to a different voltage and/or converting input power received from input power interface 130 to vary another characteristic of the received input power. For example, voltage converter/regulator 120 may convert received 120VAC or 240VAC power to a lower voltage such as to 5 volts or 12 volts.”)
Strauser  to have a second power supply taught by Wojcik for the purpose of second circuit supplying first. (Refer to Par 0096)

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable unpatentable over Strauser US 2014/0106609 in view of Hodges et al. US 2017/0346317 and further in view Kogan et al. US 2007/0002533.

  Regarding claim 20, Even though Strauser teaches:
the first locator interfaces and the second locator interfaces within the respective cradle bodies as noted above. 
Strauser does not explicitly teach:
the first locator interfaces are pins, and the second locator interfaces are holes defined within the respective cradle bodies and receptive to the corresponding pins 
Kogan teaches:
the first locator interfaces are pins (Fig 3 #50; Par 0013 “pins”), and the second locator interfaces are holes (Fig 6 #26; Par 0013 “holes”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the first and second interfaces within Strauser to have pins taught by Kogan for the purpose of alignment. (Refer to 0013)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. US 5,369,565, Emslie US 2013/0154566, Grifoni US 2019/0341791. Modular system

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARIKH KANEM RANKINE/            Examiner, Art Unit 2859                                                                                                                                                                                            
/DAVID V HENZE-GONGOLA/            Primary Examiner, Art Unit 2859